DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Response to Amendment
Examiner acknowledges the amendments to the claims received on 5/17/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 7 in the filing on 5/17/2022 that the cited prior art does not teach “highlighting an image representing the first process, and not highlighting an image representing others of the series of processes that are assigned to other users of the plurality of users” in claim 1.
Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.    

This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 5/17/2022 is moot in view of new grounds of rejection necessitated by the applicant’s amendment.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Objections
Claims 1, 9 and 10 are objected to because of the following informalities:  inconsistent use of “the plurality of users” and “the plural users.”  Consistency is required.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 10 recites “means for receiving stored information, means for receiving an input, means for displaying a workflow, means for… reflecting a progress state, means for highlighting an image,” which invoke 35 U.S.C. §112(f) interpretation.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-7 depend on claim 2, which has been canceled.  The scope, as well as the meets and bounds of claims 3-7 are indefinite and unclear.  Appropriate correction is required.  For purposes of express examination, the Examiner assumes claims 3-7 depend on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al., Patent Application Publication number US 20130317847 A1 (hereinafter “Yui”), in view of McFarland et al., Patent Application Publication number US 20090077217 A1 (hereinafter “McFarland”).
Claim 1:  Yui teaches “An information processing apparatus comprising: 
a processor configured to 
receive stored information regarding a plurality of users assigned to respective ones of a series of processes included in a workflow (i.e. A current workflow step No. is identified from department information in login information acquired in Step S500 (Step S504)… extracting a department of the logged-in person and a workflow step No. which is not executed in a step of the corresponding department as a current workflow step No. [Yui 0098, Fig. 5, 7A] note: Yui discloses departments having certain workflow steps.  A user logs in and Yui’s system determines the department of the logged in user, and then determines the step the user needs to take from the department’s workflow steps.  Note2: a login indicates a plurality of users for the system.  And “a step of the corresponding department” indicates steps assigned to a department of users); 
receive an input from a first user of the plural users, the first user assigned to a first process of the series of processes (Yui Fig. 5, step S500, Operator logs in.  Logging in is a form of input.  From above, a department’s processes are assigned to a logged in user); 
display, on a screen viewable by the first user, a workflow image indicating the series of processes included in the workflow and a list of data to be processed in the workflow in a same screen (i.e. in FIG. 16, a detailed case where the selected workflow step pattern is executed is presented on a workflow step evaluation value case display screen 1600. In this example, a case of the workflow step pattern executed for the patient ID: 01-1111-01 is displayed [Yui 0120, Fig. 16] note: list of patient IDs and workflow chart for one of the selected patients is displayed on the same screen); 
in a case where a piece of data is selected on the list of data (i.e. the terminal 104 accepts an input of selecting a patient identifier of one patient by the operator via a patient selecting screen (Step S501) [Yui 0097]), reflect a progress state of processing of the selected piece of data on the workflow image (i.e. the medical information storage means 106 identifies a workflow No. being currently in progress by using a record corresponding to the patient acquired in Step S501 [Yui 0097]… the current workflow step identified in Step S504 is highlighted [Yui 0101]); and 
highlight an image representing the first process (i.e. the current workflow step identified in Step S504 is highlighted [Yui 0101])…” 
Yui is are silent regarding “and not highlighting an image representing others of the series of processes that are assigned to other users of the plurality of users.”
McFarland teaches “highlight an image representing the first process, and not highlighting an image representing others of the series of processes that are assigned to other users of the plurality of users (i.e. FIG. 18 is a graphical representation of an example user interface 1800 of the workflow-enabled provider 102… icons 1802 each that represents a different user… icons 1804 each correspond to workflow-enabled clients 106… In one embodiment, the icons 1804 shown in this second portion of the user interface 1800 are specific only to those that have been enabled and registered for the selected user. In an alternate embodiment, icons 1804 shown in the second portion of the user interface 1800 include all the available workflow-enabled clients 106 for any user. In yet another embodiment, the icons 1804 are not shown, but as the user is selected, the corresponding icon 1804 are shown in a highlighted manner such as a different color, and icons 1804 representing the workflow-enabled clients 106 available to that user are shown in the second portion of the user interface 1800 [McFarland 0149, Fig. 18] note: McFarland discloses displaying all available workflow icons, displaying a subset of workflow icons specific to a particular user, and highlighting workflow icons registered for a particular user.  It would be obvious for a person of ordinary skill in the art to combine the methods disclosed [in McFarland 0149 and Fig. 18] to display all available workflow icons, select a user, and only highlight the workflow icons specific to that user, while not highlighting other icons assigned to other users.  One would be motivated to do so to more easily compare a user’s assigned duties against all other duties).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yui to include the feature of having the ability to display corresponding workflows as disclosed by McFarland.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit which “allows the workflow-enabled provider 102 and the workflow-enabled client 106 to work more efficiently” and “enables distribution of workload [McFarland 0051].”

Claim 9: Yui and McFarland teach a non-transitory computer readable medium storing a program causing a computer (Yui Fig. 1A memory 112, cpu 114) to perform operations corresponding to the apparatus of claim 1, therefore it is rejected under the same rationale.

Claim 10: Yui and McFarland teach an information processing apparatus (Yui Fig. 1A system 101) comprising control to perform operations corresponding to the apparatus of claim 1, therefore it is rejected under the same rationale.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of McFarland, in view of Lahey et al., Patent Number US 9207887 B1 (hereinafter “Lahey”).
Claim 3:  Yui and McFarland teach all the limitations of claim 1, above.  Yui and McFarland are silent regarding “wherein the processor is configured to, if the workflow branches, display the first process differently in a case where a target branch, which includes the first process, is selected from a plurality of branches as compared to other cases.”
Lahey teaches “wherein the processor is configured to, if the workflow branches (Lahey Fig. 5 shows a workflow that includes an upper branch and a lower branch), display the first process differently in a case where a target branch, which includes the first process, is selected from a plurality of branches as compared to other cases (i.e. the predicted path and steps are indicated as such by bolded dashed lines [Lahey Col 7 lines 30-31, Fig. 5] note: branch with bolded dashed lines, and branch that has non-bolded dashed lines.  Bolded branch includes steps 512 and 514 which accept user input).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yui and McFarland to include the feature of having the ability to visually distinguish various portions of a workflow as disclosed by Lahey.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 4:  Yui, McFarland, and Lahey teach all the limitations of claim 3, above.  Lahey teaches “wherein the processor is configured to, in a case where a branch to be followed has not been determined (i.e. print workflow 300 shows… a print job may take one of multiple potential conditional branches… print job may be processed according to a first path that includes steps 302, 310, 320, 322, and 330, or alternatively may be processed according a second path that includes steps 302, 312, 314, 324, 322, and 330 [Lahey Col 3 lines 39-46, Fig. 3]), highlight the first process in a first manner (Lahey Fig. 3 shows both branches connected by solid lines, a first manner, which highlights that steps in either branch can still be applicable).”  
One would have been motivated to combine Yui, McFarland, and Lahey, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 5:  Yui, McFarland, and Lahey teach all the limitations of claim 4, above.  Lahey teaches “wherein the processor is configured to, in a case where the target branch has been determined, change a manner in which the first process is highlighted from the first manner to a second manner, which is different from the first manner (i.e. predicted path (e.g., bolded dashed lines) is displayed to the user via the GUI [Lahey Col 7 lines 48-49] note: from above, before a print job is applied to the workflow, all paths and boxes were solid lines.  Once a branch is predicted, or determined, the lines and boxes are changed from solid lines to bolded, dashed lines, or highlighted in a second manner).”  
One would have been motivated to combine Yui, McFarland, and Lahey, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 6:  Yui, McFarland, and Lahey teach all the limitations of claim 4, above.  Lahey teaches “wherein the processor is configured to, if an other branch including a process different from the first process (Lahey Fig. 5 shows a top branch with processes 506 and 508, different from target process 512, 514) is determined among the plurality of processes as the branch to be followed (i.e. display of the projected path of the print job based on its current job properties enables a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 40-44] note: a user is able to make changes to the print job while the process traverses the workflow.  Thus, a user can set the print job to follow the top branch), change a manner in which the first process is highlighted from the first manner to a third manner, which indicates that the other branch has been determined as the branch to be followed (Lahey Fig. 5 shows two branches, top with unbolded dashed lines, and bottom with bolded dashed lines.  From above, before a print job is applied to the workflow, all paths and boxes were solid lines.  Once a user changes the print job to follow the top branch (“changes to the print job… before the print job is actually processed through the print workflow” Lahey Col 1 line 43-44), the top branch is predicted, or determined, and the lines and boxes of the top branch are changed from solid lines to bolded, dashed lines (“predicted path” Lahey Col 7 lines 48-49).  This means that the bottom branch including target process 512, 514, are not the predicted branch, thus the target processes 512, 514, in the bottom branch will have unbolded dashed lines, or highlighted in a third manner).”  
One would have been motivated to combine Yui, McFarland, and Lahey, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 7:  Yui, McFarland, and Lahey teach all the limitations of claim 6, above.  Lahey teaches “wherein the processor is configured to, if the branch to be followed is changed from the other branch to the target branch, change the manner in which the first process is highlighted from the third manner to a second manner, which is different from the first manner (From claim 6, the user has set up the top branch to be the predicted path, having a bold dashed line, which makes the bottom branch have an unbolded dashed line, or highlighted in a third manner.  User is capable of changing once again the desired branch from the top branch to the bottom branch (Lahey Col 1 line 43-44), which changes the bottom branch, which contains the target process, from an unbolded dashed line, the third manner, to a bolded dashed line, the second manner.  Both of these dashed lines are different than the solid line of the first manner).”  
One would have been motivated to combine Yui, McFarland, and Lahey, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of McFarland, in view of Faatz et al., Patent Application Publication number US 20090222817 A1 (hereinafter “Faatz”).
Claim 8:  Yui and McFarland teach all the limitations of claim 1, above.  Yui and McFarland are silent regarding “wherein the processor is configured to, in a case where a process immediately before the first process has been completed, change a manner in which the first process is displayed.”
Faatz teaches “wherein the processor is configured to, in a case where a process immediately before the first process has been completed, change a manner in which the first process is displayed (i.e. workflow 120 may allow a user who has already planned a trip to view "Schedule Time" task 120b to determine whether the "Schedule Time" task 120b had an option for a reduced price [Faatz 0031, Fig. 1] note: “Plan Trip” is immediately before target process “Schedule time.”  Plan trip is completed, and Schedule time is the current process, and is highlighted).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yui and McFarland to include the feature of having the ability to visually distinguish various portions of a workflow as disclosed by Faatz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of visually assisting a user to a process that is awaiting their input.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of McFarland, in view of Alroqaie, Patent Application Publication number US 20200042624 A1 (hereinafter “Alroqaie”).
Claim 11:  Yui and McFarland teach all the limitations of claim 1, above.  Yui and McFarland are silent regarding “wherein the series of processes includes at least an approval process and a disclosure process.”
Alroqaie teaches “wherein the series of processes includes at least an approval process and a disclosure process (i.e. a workflow process that includes review and approval [Alroqaie 0002]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yui and McFarland to include the feature of having the ability to include certain steps as disclosed by Alroqaie.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “distribution of tasks may help to distribute the processing overhead [Alroqaie 0024].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jhaveri (US 20210287783 A1) listed on 892 is related to tracking workflows, specifically displaying lists of data in relation to collaborative users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171